Exhibit ALLIANCEBERNSTEIN L.P. FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN INCENTIVE AWARD AGREEMENT THIS AGREEMENT, made as of the 1st day of December, 2007, by and between AllianceBernstein L.P., a Delaware limited partnership (the “Company”), and (the “Participant”). Preliminary Statement The Participant has been authorized to receive the following Incentive Award under the AllianceBernstein Financial Advisor Wealth Accumulation Plan (the “Plan”).Unless otherwise indicated, any capitalized term used but not defined herein shall have the meaning ascribed to such term in the Plan and the Administrative Guidelines attached hereto.A copy of the Plan has been delivered to the Participant.By signing and returning this Agreement, the Participant acknowledges having received and read a copy of the Plan and agrees to comply with it and this Agreement, the attached Administrative Guidelines and all applicable laws and regulations. Accordingly, the Company and the Participant agree as follows: 1.Incentive Award.Subject to the restrictions, terms and conditions of the Plan and this Agreement (including its attachments), the Company hereby awards an Incentive Award to the Participant of $. 2.Vesting. (a)Except as set forth in subsection (b) below, the Incentive Award shall become vested and cease to be forfeitable (but shall remain subject to the other terms of this Agreement) as follows if the Participant has been continuously employed by the Company or an Affiliate until such date: Vesting Date Vested Percentage January 1, 2009 14.3% January 1, 2010 14.3% January 1, 2011 14.3% January 1, 2012 14.3% January 1, 2013 14.3% January 1, 2014 14.3% January 1, 2015 14.2% There shall be no proportionate or partial vesting in the periods prior to the applicable vesting dates and all vesting shall occur only on the appropriate vesting date. (b)Notwithstanding Paragraph (a), a Participant’s Incentive Benefit shall become immediately vested and cease to be forfeitable upon the Participant’s death or when the participant becomes Disabled or uponTermination of Employment by the Company without Cause.For purposes of this Section, “Cause” shall mean a termination of employment due to the Participant’s insubordination, dishonesty, fraud, moral turpitude, misconduct, refusal to perform his or her duties or responsibilities for any reason other than illness or incapacity or materially unsatisfactory performance of his or her duties for the Company or its Affiliates; the failure to remain licensed (to the extent required by applicable law) to perform his employment duties or the failure of the Participant to obtain all relevant licenses to perform such duties; the violation of any employment rules, policies or procedures of the Company (including internal compliance rules); an act or acts constituting a felony under the laws of the United States or any state thereof; or a violation of the federal or state securities laws. 3.Forfeiture.If the Participant’s employment with the Company or any Affiliate is terminated for any reason, other than as described in Section 2(b) above, prior to becoming vested in accordance with Section 2(a) above, the Participant shall forfeit to the Company, without compensation, any and all unvested Incentive Benefits. 4.Payment.The Participant may make an election using the form attached hereto to elect when and how his or her vested Incentive Benefits will be paid in lieu of the default payment method provided under the Plan. 5.Post-Termination Obligations.The Participant agrees that the Plan and the Incentive Award being made thereunder are in further consideration of the Participant’s confidentiality and non-solicitation obligations, which are set forth in Paragraphs 3, 4 and 5 of the Participant’s employment agreement with AllianceBernstein L.P.Accordingly, Participant agrees that the provisions of those Paragraphs 3, 4 and 5 are incorporated in this Agreement by reference as if fully set forth. 6.Death.The Participant’s Beneficiary shall be the persons designated pursuant to the form attached hereto.The Participant may change his designation of beneficiary(ies) at any time prior to his death by submitting a new beneficiary form to the Company. 7.Controlling Law.This Agreement shall be governed by and construed in accordance with the laws of the State of New York without giving effect to conflict of law provisions. - 2 - IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the day and year first above written. ALLIANCEBERNSTEIN L.P. By: /s/ Robert H. Joseph, Jr. Robert H. Joseph, Jr. SVP and Chief Financial Officer [NAME OF PARTICIPANT] - 3 - ALLIANCEBERNSTEIN L.P. FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN ELECTIVE DISTRIBUTION DATE & ELECTION DISTRIBUTION FORM ELECTION FORM The undersigned hereby elects under the AllianceBernstein L.P. Financial Advisor Wealth Accumulation Plan (the “Plan”) as follows: 1. In lieu of receiving my Incentive Benefits in accordance with Section 6.1 of the Plan, I elect to receive (or commence receiving) my vested Incentive Benefits under the Plan on the following Elective Distribution Date: £ As soon as administratively possible following my Separation of Service, as defined in the Plan. £ January 31, 20 (this date must be later than date on which the Incentive Benefits will become 100% vested under Agreement). 2. In lieu of receiving my Incentive Benefits in accordance with Section 6.1 of the Plan, I elect to receive my Incentive Benefits under the Plan in the following Elective Distribution Form: £ Substantially equal annual installments paid over a period of years (not exceeding 10 years). £ A single lump sum. These elections, upon becoming effective, shall revoke and supersede all prior elections. Signature of Participant: Date: - 4 - ALLIANCEBERNSTEIN L.P. FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN AMENDED ADMINISTRATIVE GUIDELINES (EFFECTIVE AS OF JANUARY 1, 2007) Plan Eligibility Individuals who have completed eight years of service as a Financial Advisor, have $500 million or more in assets under management, and service no more than 150 eligible client relationships, as defined by the firm, at the time of any Incentive Award may be selected by the firm to participate in the AllianceBernstein L.P. Financial Advisor Wealth Accumulation Plan (the “Plan”).Unless otherwise indicated, any capitalized term used but not defined herein shall have the meaning ascribed to such term in the Plan and the Award Agreement. Participation Is Not Mandatory After being selected, each eligible Financial Advisor may choose whether or not to participate. Participation Deadlines A Financial Advisor selected by the firm to participate in the Plan will have 30 days from the notification of his or her selection to accept an Incentive Award, but in all cases must accept the Incentive Award by December 31 immediately preceding the first year of participation.Each Financial Advisor should analyze his or her own circumstances when deciding to participate in the Plan.Incentive Awards are granted as of January 1 of each year.
